Citation Nr: 1400356	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-05 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for a hearing loss disability of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 



INTRODUCTION


The Veteran served on active duty from July 1965 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's application to reopen the claim of service connection for a bilateral hearing loss disability on the basis of no new and material evidence. 

In a decision in February 2012, during the pendency of the appeal, the RO granted service connection for a hearing disability of the left ear.

The only issue on appeal is entitlement to service connection for a hearing loss disability of the right ear.

The reopened claim of service connection for a hearing loss disability of the right ear is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a decision of December 1968, the RO denied the claim of service connection for a bilateral hearing loss disability because the evidence did not show a current disability; the Veteran was notified of the decision and of his appellate rights but he did not appeal. 

2.  The additional evidence since the RO's decision in December 1968 relates to an unestablished fact necessary to substantiate the claim.



CONCLUSION OF LAW

The criteria to reopen the claim of service connection for a hearing loss disability of the right ear have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim is reopened, which is the only part of the appeal decided, further discussion of VCAA compliance is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen 

Legal Principles

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).





As the Veteran's current claim to reopen was received in 2009, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

In a decision of December 1968, the RO denied the claim of service connection for a bilateral hearing loss disability because the evidence did not show a current disability.




At that time, the evidence of record consisted of service treatment records and a VA audiological examination, which showed no hearing loss.

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  Thus, the December 1968 rating decision became final by operation of law on the evidence of record.  38 C.F.R. § 3.104(a).

In April 2009, the VA received the Veteran's current application to reopen the claim of service connection for a bilateral hearing loss disability.  In a rating decision in January 2010, the RO denied the application to reopen on the basis that new and material evidence had not been submitted since the December 1986 rating decision.

The RO considered the Veteran's statements and service treatment records.

In a decision of February 2012, the RO granted service connection for a hearing loss disability of the left ear.  Thus, entitlement to service connection for a hearing loss disability of the left ear is no longer on appeal. 

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because the evidence of record failed to show that a current hearing loss disability.

The additional evidence presented since December 1968 includes private treatment records, which show bilateral hearing loss, and the Veteran's testimony before the Board, whereby he gave a history of bilateral hearing loss requiring hearing aids.




The additional evidence, namely, private treatment records, which show bilateral hearing loss, and the Veteran's testimony before the Board, whereby he gave a history of bilateral hearing loss requiring hearing aids, relates to an unestablished fact necessary to substantiate the claim, namely, evidence of a current hearing loss disability of the right ear, and as the lack of such evidence was the basis for the previous denial of the claim, this evidence is new and material under 38 C.F.R. § 3.156.

For this reason, the claim of service connection for a hearing loss disability of the right ear is reopened.


ORDER

As new and material evidence has been presented, the claim of service connection for a hearing loss disability of the right ear is reopened and to this extent only the appeal is granted.


REMAND

Although the Board has reopened the claim of service connection, the evidence is insufficient to decide the claim and further development is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination by a VA examiner to determine: 

a).  Whether the Veteran has a hearing loss disability of the right ear under 38 C.F.R. § 3.385, and, if so, 



b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current right ear hearing loss disability is due to the Veteran's exposure to noise in service?

The Veteran's file must be provided to the VA examiner for review.  

2.  After the above development, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


